DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2016/0017224). 
 	With respect to claims 1-3, and 5, Lee describes a method comprising: forming a cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers and a plurality of gate electrode layers; forming a plurality of holes through the cell gate structure; and selectively etching a plurality of nitride layers in the cell gate structure by a composition (fig. 3A-3F; paragraphs 1-3, 7-9), wherein the composition for the selective etching comprises: a first inorganic acid, at least one 
 	With respect to claims 4 and 6, the content of the silane inorganic salts is about 0.01-15 wt% (paragraph 55), the first additive silanes have wt% at 1-2 and second additive silane/compounds have wt% at 1-3 (table D1), the first inorganic acid is about 70-99 wt% with the solvent would be the rest of the balance (paragraphs 131; claim 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10465112, in view of admitted prior art. Claim 1 of patent ‘112 describes a method of etching silicon nitride selectively.  Unlike claims 1-4 of present application, claim 1 of patent ‘112 doesn’t describe the steps of .
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 11, 12, 15, 18, 20-22, 24, 26, 27, 31, 32 of copending Application No. 15/781471 (reference application); unpatentable over claims 1-4 of copending Application No. 17/087626 (reference application); unpatentable over claims 1-4 of copending Application No. 17/090901 (reference application); unpatentable over claims 1-4 of copending Application No. 17/090905 (reference application); unpatentable over claims 1-4 of copending Application No. 17/087631 (reference application); over claims 1-8 of copending Application No. 17/087637 (reference application); ); unpatentable over claims 1-4 of copending Application No. 17/093652 (reference application); ); unpatentable over claims 1-6 of copending Application No. 17/093662 (reference application); unpatentable over claims 1, 3-5, 7 of copending Application No. 16/228,780 (reference application)  Although the claims at issue are not identical, they are not patentably distinct from each other because they all describe the same steps of etching silicon nitride in forming cell gate structures and they all describe using silane compounds and various second inorganic acid to form the silane inorganic acid salt.  Even though the structure of the silane inorganic acid salts are varied; however, using similar silane compounds and various second inorganic acids to form the silane inorganic acid salt would be obvious and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/20/2021